Citation Nr: 0732146	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right ankle, to include 
entitlement to extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had service from June 1961 to August 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2007 the veteran had a Travel Board hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

The veteran's right ankle arthritis is currently evaluated at 
the maximum 20 percent evaluation under Diagnostic Code 5271, 
the disorder has not required frequent periods of 
hospitalization, and the application of the regular schedular 
standard is not shown to have been rendered impractical.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 20 percent for right ankle arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 
5271 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2003 
correspondence and the January 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While notice was not provided explaining how an effective 
date is assigned any questions regarding that matter are moot 
in light of the decision reached below.  While the appellant 
may not have received full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Background

Service connection was initially granted in a January 1976 
rating decision, and a 10 percent evaluation was assigned.  
By rating action in July 1988 the evaluation was increased to 
20 percent.  It has remained unchanged since that time.

The veteran contends that his right ankle disorder is 
manifested by increased adverse symptomatology that entitles 
him to an increased rating.  It is requested that he be 
afforded the benefit of the doubt. 

At a VA examination in April 2003, range of motion of the 
right ankle was dorsiflexion to 5 degrees and plantar flexion 
to 20 degrees.  Inversion was to 10 degrees and eversion to 5 
degrees with pain on motion.  X-rays revealed moderate severe 
degenerative joint disease of the right ankle with sclerosis 
of the dome of the talus of the right ankle. The diagnosis 
was traumatic arthritis of the right ankle with a marked 
decrease in range of motion.

At a September 2005 VA examination the examiner noted that in 
addition to the right ankle disorder the veteran had inter 
alia left ankle problems, a hip prosthesis, and left leg 
shortening.  He used a cane and a right ankle brace at home.  
The veteran reported that in June 2005 he was told that he 
would need a right ankle fusion within the next year.  The 
examiner noted limited right ankle motion with painful 
dorsiflexion and plantar flexion to 10 degrees.  He could not 
perform inversion and eversion due to pain.  There was no 
additional pain, fatigue, weakness or lack of endurance or 
incoordination on repetitive movement.  The diagnosis was a 
remote right ankle injury, degenerative joint disease, and 
status post surgery with painful motion.

The veteran was again afforded a VA examination in January 
2007. The examiner noted that the veteran was self sufficient 
in everyday activities except for ambulation.  He ambulated 
very cautiously and slowly.  Range of motion studies revealed 
dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  
Inversion was to 10 degrees and eversion was to 5 degrees.  
There was severe instability of the right ankle noted, and 
fatigue was evident with repetitive use.  There was no report 
offered that the ankle had been fused.

There are VA and private medical records of file none of 
which reveals that the veteran's right ankle is ankylosed. 

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service- connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right ankle disability is currently rated as 20 
percent disabling under Diagnostic Code 5271.  Under this 
Code, a maximum 20 percent evaluation is warranted where 
there is marked limitation.  The only higher rating available 
for the right ankle disorder is for ankylosis of the joint.  
Ankylosis is the fixation of a joint. Dinsay v. Brown, 9 Vet. 
App. 79 (1996).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5270, a 30 percent rating is warranted if the ankylosis is in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees.

In this case, while the veteran has reported that he may 
undergo fusion of the joint at a future date, at this point 
ankylosis has never been clinically shown.  Hence, the 
veteran is currently in receipt of the maximum schedular 
evaluation for his ankle disorder, and a higher schedular 
evaluation is not available.  Moreover, because the maximum 
rating has been awarded for this disorder based on a 
limitation of motion, a higher evaluation is not warranted 
due to pain under the provisions of 38 C.F.R. §§ 4.40, 4.45.  
See Johnston v Brown, 10 Vet. App. 80 (1997) (If a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.)

There is also no showing that the veteran's right ankle 
disability alone reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321.  While the veteran clearly has difficulty walking 
there is no evidence that this is entirely due to his right 
ankle condition.  In fact, the veteran has been rated 100 
percent disabled since 1991 for a multitude of service 
connected musculoskeletal disorders, in addition to the right 
ankle disorder, which in combination affect his ability to 
ambulate.  These are all secondary to a severe in-service 
left leg injury, and include fracture left femur with total 
left hip replacement and shortening of the extremity, 
evaluated as 90 percent disabling; chronic lumbosacral strain 
with degenerative disc disease, evaluated as 40 percent 
disabling; traumatic arthritis of the left knee, evaluated as 
20 percent disabling; osteomyelitis of the left femur, 
evaluated as 20 percent disabling; and for left lower 
extremity surgical scars as well as right ankle scars, each 
evaluated as noncompenably disabling.  There is no indication 
that the veteran's right ankle disorder alone results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Further, there is 
no indication from the record that the right ankle disability 
alone has required frequent periods of hospitalization, and 
the application of the regular schedular standards have not 
otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, to 
include reports of recurrent right ankle pain, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, as well as those of his representative, 
addressing the severity of the claimant's right ankle 
disorder are not probative evidence as to the issue on 
appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right ankle, to include 
entitlement to extra-schedular consideration under 38 C.F.R. 
§ 3.321(b), is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


